id office uilc cca_2008090213313117 ---------------- number release date from ------------------- sent tuesday september pm to --------------------- cc subject hedging -- inadvertent error and anti-abuse rule interaction this responds to your request for our views on the interaction between the inadvertent error rule_of sec_1_1221-2 and the anti-abuse rule_of sec_1_1221-2 of the hedging regulations your inquiry arises from a situation in which the service has asserted that taxpayer’s gain on a non-identified hedging_transaction is ordinary gain because taxpayer did not have reasonable grounds for failing to properly identify the transaction as a hedging_transaction taxpayer concedes the transaction qualified as a hedge for tax and financial_accounting purposes and was identified as such for financial_accounting purposes taxpayer claims that its failure to identify its hedges under the sec_1221 regulations was an inadvertent error within the meaning of sec_1_1221-2 and further claims that this supports two separate arguments against the service’s application of the sec_1_1221-2 anti-abuse rule first taxpayer asserts that by satisfying the inadvertent error rule_of sec_1_1221-2 it is insulated as a matter of law from having its gain treated as ordinary under the sec_1_1221-2 anti-abuse rule taxpayer claims that this is supported by the language of the inadvertent error regulation that states that a taxpayer may treat gain_or_loss as ordinary_income second taxpayer alternatively argues that inadvertent error is as a factual matter reasonable grounds for treating the transaction as other than a hedging_transaction taxpayer’s argument that inadvertent error gives it per se immunity from challenge under sec_1_1221-2 attempts to extend the sec_1_1221-2 inadvertent error rule beyond its stated purpose both sec_1_1221-2 and iii are described as exceptions to the general_rule of sec_1_1221-2 -- that the absence of an identification that satisfies the requirements of sec_1_1221-2 is binding and establishes that the transaction is not a hedging_transaction neither sec_1_1221-2 nor iii suggest that the inadvertent error rule overrides or is an exception to the service’s authority to challenge whether a taxpayer had reasonable grounds for failing to identify a transaction as a hedging_transaction the two provisions operate independently and satisfy different purposes convey differing rights to differing parties and contain differing standards for their application there are sound policy reasons for the service having an independent right to challenge abusive failures to identify in fact the potential ability of a taxpayer with the benefit of hindsight to claim inadvertence and to choose the character of gain_or_loss on a hedge makes all the more important the service’s ability to deny capital_gain treatment unless reasonable grounds for non-identification exists without the service ability to independently challenge the treatment of hedge gain as capital the sec_1_1221-2 exception for inadvertence would potentially afford taxpayers substantial selectivity with hindsight ie taxpayers could ignore the hedging identification requirements knowing that with hindsight that inadvertence could be claimed so that losses could be treated as ordinary and gains could be treated as capital taxpayer also seems to rely heavily on tam as you have already observed that technical_advice_memorandum does not even address sec_1 g iii or a relevant fact pattern moreover there is nothing startling about the statement in the technical_advice_memorandum that a taxpayer may but is not required to treat gain_or_loss as ordinary even if its failure to identify was due to inadvertent error the statement adds little or nothing to what is already reflected in the language of sec_1_1221-2 itself instead sec_1_1221-2 states that reasonableness is the taxpayer’s second argument is that the existence of inadvertent error factually establishes that it had reasonable grounds for failing to identify the transactions as hedges consistent with the analysis above there is nothing in sec_1 g iii that suggests that inadvertence in failing to make an election is even factually relevant to the substantive question of whether reasonable grounds for the election exist measured by taking into consideration not only the requirements of b the hedge definitional requirement of this section but also the taxpayer’s treatment of the transaction for financial_accounting or other purposes and the taxpayer’s identification of similar transactions as hedging_transactions thus reasonableness is assessed by looking at whether there was reasonable legal grounds based on the definition of a hedge for failing to identify taking into account two other factors - the taxpayer’s non- tax treatment of the item and the taxpayer’s tax treatment of similar transactions those two factors are sensibly considered relevant because they bear on whether there existed reasonable grounds for failing to identify the existence of inadvertence in making or not making an election however sheds little or no light on whether reasonable substantive grounds existed for failing to identify concedes the transactions were hedges for tax purposes and its financial_accounting for such bolsters that conclusion accordingly we see little if any basis for taxpayer’s contention that it had reasonable grounds within the meaning of sec_1 g iii for failing to identify the hedges for federal_income_tax purposes in this case taxpayer much of the discussion above assumes that taxpayer’s failure to identify was inadvertent we do not wish to substitute our judgment for yours on the issue of whether the taxpayer’s failure was inadvertent nevertheless taxpayer’s claim that it did not have hedging procedures in place for addressing similar transactions warrants comment while taxpayer is correct in its assumption that prior practice and procedures are relevant it is not enough for a taxpayer to simply claim that it had not identified similar transactions as hedges rather taxpayer’s practice with regard to all prior hedging_transactions including foreign_currency would be relevant moreover taxpayer cannot reasonably claim to have established inadvertence simply because the government does not have facts or documents showing that taxpayer knowingly chose not to identify the transaction obviously documentation of that nature would rarely be found instead taxpayer should bear the burden of proving inadvertence and its satisfaction should be judged on all surrounding facts and objective indicia of whether the claimed oversight was truly accidental the size of the transaction the treatment of the transaction as a hedge for financial_accounting purposes the sophistication of the taxpayer its advisors and counterparties among other things are all probative we particularly noticed that taxpayer had internal procedures requiring high level approval of hedges and that those procedures required consideration of the tax consequences of the hedging_transactions close attention was apparently given to financial_accounting aspects of its hedging yet complete unawareness of tax hedging issues is claimed evidence that tax personnel were consulted with or involved in these transactions would be particularly significant we hope that the above is helpful in your ongoing evaluation of this matter
